MERWIN, J. (dissenting).
The question whether, within the meaning of the Ohio statute, the decedent left a husband, should, I think, be determined according to the law of the residence of the decedent, in analogy to the rule applicable to the distribution of personal estates left by persons dying intestate. Rev. St. Ohio, § 6135. 2 Kent, Comm. p. 429; 2 Williams, Ex’rs (6th Am. Ed.) 1626; Redf. Sur. Prac. (5th Ed.) 651, 652, and cases cited. This was the course followed in the court below, and its decree should, I think, be affirmed.